                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

Kentwan Laquintta Lake,                  )
                                         )
                             Plaintiff,  )         Civil Action No. 0:19-416-BHH
                                         )
vs.                                      )
                                         )                   ORDER
Mary E. Woods; Ms. Buker; Lt. Hunt; Ofc. )
Jones; Ofc. Ellis; Lt. Dalton,           )
                                         )
                             Defendants. )
________________________________ )

       Kentwan Laquintta Lake (“Plaintiff”), proceeding pro se, brought this civil action

pursuant to 42 U.S.C § 1983. (ECF. No. 1.) In accordance with 28 U.S.C. § 636(b)(1)(B)

and Local Rule 73.02 for the District of South Carolina, this matter was referred to United

States Magistrate Judge Paige J. Gossett for pretrial handling. The matter is now before

this Court for review of the Report and Recommendation (“Report”) issued by the

Magistrate Judge on October 7, 2019. (ECF No. 82). In her Report, the Magistrate Judge

recommends that the action be dismissed for lack of prosecution pursuant to Federal Rule

of Civil Procedure 41(b) and that Defendants’ motion for summary judgment (ECF No. 68)

be denied as moot. Objections to the Report were due by October 24, 2019. No objections

were filed.

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report to which

a specific objection is made. The Court may accept, reject, or modify, in whole or in part,

the Magistrate Judge’s recommendation or recommit the matter to the Magistrate Judge

with instructions. See 28 U.S.C. § 636(b). In the absence of a timely filed objection, a
district court need not conduct a de novo review, but instead must “only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       After a careful review of the record, the applicable law, and the Report, the Court

finds no error. Accordingly, the Court ACCEPTS and incorporates the Report (ECF No. 82)

by reference into this Order.

       It is therefore ORDERED that this action is dismissed with prejudice and the motion

for summary judgment (ECF No. 68) filed by Defendants Mary E. Woods, Ms. Buker, Lt.

Hunt, and Lt. Dalton, is denied as moot.

       IT IS SO ORDERED.

                                           /s/Bruce Howe Hendricks
                                           United States District Judge

October 30, 2019
Charleston, South Carolina

                                            *****

                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                             2
